SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

729
CA 13-02144
PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, VALENTINO, AND DEJOSEPH, JJ.


STEVEN M. PHILLIPS, AS EXECUTOR OF THE ESTATE OF
BRIAN J. PHILLIPS, DECEASED, AND AS SUCCESSOR
ADMINISTRATOR C.T.A. OF THE ESTATE OF WILLIAM G.
PHILLIPS, DECEASED, PLAINTIFF-RESPONDENT,

                      V                                             ORDER

BROCK, SCHECHTER & POLAKOFF, LLP, LAWRENCE
LEVIN, C.P.A., AND FRANK A. KACZMARCZYK, C.P.A.,
DEFENDANTS-APPELLANTS.
------------------------------------------------
BROCK, SCHECHTER & POLAKOFF, LLP, LAWRENCE
LEVIN, C.P.A. AND FRANK A. KACZMARCZYK, C.P.A.,
THIRD-PARTY PLAINTIFFS,

                      V

LAW OFFICES OF EUGENE C. TENNEY, THIRD-PARTY
DEFENDANT.


GOLDBERG SEGALLA LLP, BUFFALO (BRIAN R. BIGGIE OF COUNSEL), FOR
DEFENDANTS-APPELLANTS AND THIRD-PARTY PLAINTIFFS.

GELBER & O’CONNELL, LLC, AMHERST (HERSCHEL GELBER OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.

HISCOCK & BARCLAY, BUFFALO (DAVID M. HEHR OF COUNSEL), FOR THIRD-PARTY
DEFENDANT.


     Appeal from an order of the Supreme Court, Erie County (Tracey A.
Bannister, J.), entered September 13, 2013. The order denied the
motion of defendants-third-party plaintiffs to compel the further
deposition of an employee of third-party defendant.

      Now, upon reading and filing the stipulation withdrawing appeal
signed by the attorneys for the parties on May 20, 29 and June 10,
2015,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.


Entered:    November 13, 2015                      Frances E. Cafarell
                                                   Clerk of the Court